Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application 16/518,596 and response filed on 04/19/21.  Claims 1-10, 21-30 remain pending in the application.
Terminal Disclaimer
The terminal disclaimer filed on 04/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10,360,314 and 9,773,076 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S STATEMENT AS TO THE REASONS FOR ALLOWANCE
Claims 1-10, 21-30 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art of record does not teach or fairly suggest a combination of limitations of grouping signal traces into a first set of signal traces and a second set of signal traces; fabricating, using a first mask, at least a first conductive line of a first signal trace of the first set of signal traces; and fabricating, using a second mask, at least a second conductive line of a second signal trace of the second set of signal traces, wherein each signal trace of the first set of signal traces has a first width; each signal trace of the second set of signal traces has a second width different from the first width; and the grouping is based on at least a current of at least a signal trace of the signal traces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571)272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VUTHE SIEK/Primary Examiner, Art Unit 2851